                      Case 18-80978                 Doc 28           Filed 12/31/18 Entered 12/31/18 11:32:31                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   WESTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   JOSEPH BERNARD ONGENARS                                                         §           Case No. 18-80978
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/30/2018 . The undersigned trustee was appointed on 04/30/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 4,530.81

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     10.00
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 4,520.81

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-80978                  Doc 28          Filed 12/31/18 Entered 12/31/18 11:32:31                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/14/2018 and the
      deadline for filing governmental claims was 10/29/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,132.70 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,132.70 , for a total compensation of $ 1,132.70 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 12/26/2018                                     By:/s/BERNARD J. NATALE, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 18-80978              Doc 28     Filed 12/31/18 Entered 12/31/18 11:32:31                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              18-80978                         TML            Judge:        Thomas M. Lynch                              Trustee Name:                      BERNARD J. NATALE, TRUSTEE
Case Name:            JOSEPH BERNARD ONGENARS                                                                                    Date Filed (f) or Converted (c):   04/30/2018 (f)
                                                                                                                                 341(a) Meeting Date:               06/12/2018
For Period Ending:    12/26/2018                                                                                                 Claims Bar Date:                   09/14/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2708 Edgewood Drive                                                                  79,180.00                  79,180.00                                                       0.00                        FA
     Rockford Il 61114-0000 Winnebago
  2. 2013 Ford Edge Mileage: 107000                                                        8,700.00                   8,700.00                                                       0.00                        FA
  3. Household Furniture                                                                   1,000.00                       0.00                                                       0.00                        FA
  4. Tv, Desktop Computer, Laptop Computer, Cellphone, Dvd                                   350.00                       0.00                                                       0.00                        FA
     Player
  5. Signed, Numbered Lithographs (Chagall, Calder, Max,                                   3,000.00                       0.00                                                       0.00                        FA
     Heydenry
  6. Remington 12 Gauge, Remington 20 Gauge, 1904 Ithaca 20                                2,100.00                       0.00                                                       0.00                        FA
     Gauge
  7. 1 Cat                                                                                     0.00                       0.00                                                       0.00                        FA
  8. Bmo Harris Bank                                                                         100.00                       0.00                                                       0.00                        FA
  9. Bmo Harris Bank                                                                           0.00                       0.00                                                       0.00                        FA
 10. Membersalliance Credit Union                                                              5.23                       0.00                                                       0.00                        FA
 11. Joe Ongenars Trust (Property Consists Of House At 2708                               79,180.00                       0.00                                                       0.00                        FA
     Edgew
 12. 2017 Tax Refund                                                                      Unknown                         0.00                                                       0.00                        FA
     Federal
 13. 2017 Tax Refund                                                                      Unknown                         0.00                                                       0.00                        FA
     State
 14. Whole Life Insurance Policy                                                           4,506.00                       0.00                                                4,530.81                           FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $178,121.23                 $87,880.00                                               $4,530.81                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:



      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 18-80978        Doc 28       Filed 12/31/18 Entered 12/31/18 11:32:31       Desc Main
                                                                         Document     Page 4 of 11
Initial Projected Date of Final Report (TFR): 12/31/2018    Current Projected Date of Final Report (TFR): 12/31/2018               Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                         Case 18-80978                 Doc 28 Filed 12/31/18
                                                                                           FORM 2Entered 12/31/18 11:32:31                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-80978                                                                                              Trustee Name: BERNARD J. NATALE, TRUSTEE                                  Exhibit B
      Case Name: JOSEPH BERNARD ONGENARS                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX9028
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2593                                                                              Blanket Bond (per case limit): $3,000.00
For Period Ending: 12/26/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   10/01/18             14         American General Life Insurance Co        Life Insurance Proceeds                               1129-000                    $112.53                                    $112.53
                                   1275 Sandusky Road
                                   Jacksonville IL 62650
   10/09/18             14         American General Life Insurance Co        Life Insurance Proceeds                               1129-000                 $4,418.28                                  $4,530.81
                                   1275 Sandusky Road
                                   Jacksonville, IL 62650
   11/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $10.00            $4,520.81
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/11/18                        Transfer to Acct # xxxxxx0082             Transfer of Funds                                     9999-000                                      $4,520.81                  $0.00



                                                                                                             COLUMN TOTALS                                  $4,530.81            $4,530.81
                                                                                                                   Less: Bank Transfers/CD's                     $0.00           $4,520.81
                                                                                                             Subtotal                                       $4,530.81                $10.00
                                                                                                                   Less: Payments to Debtors                     $0.00                $0.00
                                                                                                             Net                                            $4,530.81                $10.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                         $4,530.81            $4,530.81
                                                                                                                                                                                                  Page:           2
                                         Case 18-80978                 Doc 28 Filed 12/31/18
                                                                                           FORM 2Entered 12/31/18 11:32:31                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-80978                                                                                              Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: JOSEPH BERNARD ONGENARS                                                                                    Bank Name: Axos Bank
                                                                                                                   Account Number/CD#: XXXXXX0082
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2593                                                                              Blanket Bond (per case limit): $3,000.00
For Period Ending: 12/26/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   12/11/18                        Transfer from Acct # xxxxxx9028           Transfer of Funds                                     9999-000                 $4,520.81                                 $4,520.81



                                                                                                             COLUMN TOTALS                                  $4,520.81                $0.00
                                                                                                                   Less: Bank Transfers/CD's                $4,520.81                $0.00
                                                                                                             Subtotal                                           $0.00                $0.00
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                                $0.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                         $4,520.81                $0.00
                                                                                                                                                           Page:     3
                                 Case 18-80978    Doc 28          Filed 12/31/18 Entered 12/31/18 11:32:31         Desc Main
                                                                   Document     Page 7 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0082 - Checking                                              $0.00                  $0.00             $4,520.81
                                            XXXXXX9028 - Checking                                          $4,530.81                 $10.00                 $0.00
                                                                                                           $4,530.81                 $10.00             $4,520.81

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $4,530.81
                                            Total Gross Receipts:                      $4,530.81




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                 Case 18-80978              Doc 28        Filed 12/31/18 Entered 12/31/18 11:32:31        Desc Main
                                                           Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-80978                                                                                               Date: December 26, 2018
Debtor Name: JOSEPH BERNARD ONGENARS
Claims Bar Date: 9/14/2018


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled          Claimed            Allowed
           BERNARD J. NATALE LTD              Administrative                                     $0.00         $1,132.70          $1,132.70
100        1639 N ALPINE RD SUITE 401
2100       EDGEBROOK OFFICE CENTER
           ROCKFORD, IL 61107


ATTYF      BERNARD J. NATALE LTD              Administrative                                     $0.00         $1,207.50          $1,207.50
EE         1639 N ALPINE RD SUITE 401
100        EDGEBROOK OFFICE CENER
3110       ROCKFORD, IL 61107


ATTYE      BERNARD J. NATALE LTD              Administrative                                     $0.00             $9.67              $9.67
XP         1639 N ALPINE RD SUITE 401
100        EDGEBROOK OFFICE CENER
3120       ROCKFORD, IL 61107


1          CITIBANK, N.A.                     Unsecured                                          $0.00         $3,441.68          $3,441.68
300        PAYMENT CENTER
7100       4740 121 ST STREET
           URBANDALE IA 50323


           Case Totals                                                                           $0.00         $5,791.55          $5,791.55
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1              Printed: December 26, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-80978              Doc 28    Filed 12/31/18 Entered 12/31/18 11:32:31              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-80978
     Case Name: JOSEPH BERNARD ONGENARS
     Trustee Name: BERNARD J. NATALE, TRUSTEE
                         Balance on hand                                              $                  4,520.81

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
       Trustee Fees: BERNARD J. NATALE LTD $                    1,132.70 $                0.00 $         1,132.70
       Attorney for Trustee Fees: BERNARD J.
       NATALE LTD                                     $         1,207.50 $                0.00 $         1,207.50
       Attorney for Trustee Expenses: BERNARD
       J. NATALE LTD                          $                       9.67 $              0.00 $             9.67
                 Total to be paid for chapter 7 administrative expenses               $                  2,349.87
                 Remaining Balance                                                    $                  2,170.94


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 18-80978             Doc 28   Filed 12/31/18 Entered 12/31/18 11:32:31             Desc Main
                                             Document     Page 10 of 11




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 3,441.68 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 63.1 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    CITIBANK, N.A.             $         3,441.68 $              0.00 $          2,170.94
                 Total to be paid to timely general unsecured creditors               $                2,170.94
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-80978              Doc 28   Filed 12/31/18 Entered 12/31/18 11:32:31   Desc Main
                                             Document     Page 11 of 11




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
